
	

114 HR 2616 IH: Urban Flooding Awareness Act of 2015
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2616
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2015
			Mr. Quigley (for himself, Ms. Norton, Mr. Gutiérrez, Mr. Huffman, Mr. Polis, and Mr. Payne) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Administrator of the Federal Emergency Management Agency to enter into an agreement
			 with the National Academy of Sciences to conduct a study on urban
			 flooding, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Urban Flooding Awareness Act of 2015. 2.Urban flooding defined (a)In generalIn this Act, the term urban flooding means the inundation of property in a built environment, particularly in more densely populated areas, caused by rain falling on increased amounts of impervious surface and overwhelming the capacity of drainage systems, such as storm sewers.
 (b)InclusionsIn this Act, the term urban flooding includes— (1)situations in which stormwater enters buildings through windows, doors, or other openings;
 (2)water backup through sewer pipes, showers, toilets, sinks, and floor drains; (3)seepage through walls and floors;
 (4)the accumulation of water on property or public rights-of-way; and (5)the overflow from water bodies, such as rivers and lakes.
 (c)ExclusionIn this Act, the term urban flooding does not include flooding in undeveloped or agricultural areas. (d)Primary focus of studyAlthough the definition of the term urban flooding in this section acknowledges that flooding may be caused in part by the overflow of rivers or other bodies of water, the primary focus of the study under section 3 shall be on urban areas outside of special flood hazard areas, as that term is defined by the Federal Emergency Management Agency.
			3.Urban flooding study
 (a)Agreement with national academy of sciencesThe Administrator of the Federal Emergency Management Agency shall enter into an agreement with the National Academy of Sciences under which the National Academy of Sciences will conduct a study on urban flooding in accordance with the requirements of this section.
			(b)Contents
 (1)General review and evaluationIn conducting the study, the National Academy of Sciences shall review and evaluate the latest available research, laws, regulations, policies, best practices, procedures, and institutional knowledge regarding urban flooding.
 (2)Specific issue areasThe study shall include, at a minimum, an examination of the following: (A)The prevalence and costs associated with urban flooding events across the United States, with a focus on the largest metropolitan areas and any clear trends in frequency and severity over the past 2 decades.
 (B)The adequacy of existing federally provided flood risk information and the most cost effective methods and products to identify, map, or otherwise characterize the risk of property damage from urban flooding on a property-by-property basis, whether or not a property is in or adjacent to a 1-percent (100-year) flood plain, and the potential for training and certifying local experts in flood risk characterization as a service to property purchasers and owners and their communities.
 (C)The causes of urban flooding and its apparent increase over the past 20 years, including the impacts of—
 (i)global climate change; (ii)increasing urbanization and the associated increase in impervious surfaces; and
 (iii)undersized, deteriorating, and otherwise ineffective stormwater infrastructure. (D)The most cost-effective strategies, practices, technologies, policies, standards, or rules used to reduce the impacts of urban flooding, with a focus on decentralized, easy-to-install, and low-cost approaches, such as nonstructural and natural infrastructure on public and private property. The examination under this subparagraph shall include an assessment of opportunities for implementing innovative strategies and practices on government-controlled land, such as Federal, State, and local roads, parking lots, alleys, sidewalks, buildings, recreational areas, and open space.
 (E)The role of the Federal Government and State governments, as conveners, funders, and advocates, in spurring market innovations based on public-private-nonprofit partnerships. Such innovations may include smart home technologies for improved flood warning systems connected to high-resolution weather forecast data and Internet- and cellular-based communications systems.
 (F)The most sustainable and effective methods for funding flood risk and flood damage reduction at all levels of government, including—
 (i)the potential for establishing a State revolving fund program for flood prevention projects similar to the revolving fund programs under the Federal Water Pollution Control Act and the Safe Drinking Water Act;
 (ii)stormwater fee programs using impervious surface as the basis for fee rates and providing credits for the installation of flood prevention or other stormwater management features;
 (iii)grant programs; and (iv)public-private partnerships.
 (G)Information and education strategies and practices, including nontraditional approaches such as the use of community colleges and social media, for community leaders, government staff, and property owners on—
 (i)flood risks; (ii)flood risk reduction strategies and practices; and
 (iii)the availability and effectiveness of different types of flood insurance policies. (H)The relevance of the National Flood Insurance Program and Community Rating System to urban flooding areas outside traditional flood plains, and strategies for improving compliance, broadening coverage, and increasing participation under the programs.
 (I)Strategies for protecting communities in the lower elevations of a watershed or drainage area from the flooding impacts of development in upstream communities, including a review of—
 (i)potential standards for watershed-wide flood protection planning; and (ii)cost-effective and equitable legal options for a downstream community when upstream communities act in a way that increases flooding downstream.
 (J)Cost-effective strategies for reducing infiltration/inflow into combined and separate sewer systems.
 (K)Opportunities to increase coordination between stormwater management programming under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and flood risk management and mitigation programming under various laws, including the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).
					(c)Consultation
 (1)In generalThe Administrator of the Federal Emergency Management Agency shall carry out this section in consultation with the Secretary of the Army (acting through the Chief of Engineers), the Secretary of Housing and Urban Development, the Administrator of the Environmental Protection Agency, the Director of the United States Geological Survey, the Chief of the Natural Resources Conservation Service, the Administrator of the Small Business Administration, State, regional, and local stormwater management agencies, State insurance commissioners, and such other interested parties as the Administrator of the Federal Emergency Management Agency considers appropriate.
 (2)CooperationThe head of each Federal agency referred to in paragraph (1) shall cooperate with the Administrator of the Federal Emergency Management Agency in carrying out this section as requested by the Administrator.
 (d)Report to CongressNot later than December 31, 2016, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Financial Services and the Committee on Appropriations of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate a report containing the findings of the National Academy of Sciences based on the results of the study, including recommendations for implementation of strategies, practices, and technologies relating to urban flooding by Congress and the executive branch.
			
